DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/22/22 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 02/22/2022 has been entered and made of record. This application contains 18 pending claims. 
Claim 1 has been amended.
Claims 4 and 13-18 have been cancelled.
Claim 19 -25 are newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an evaluation apparatus in claim 1, 10, 19 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0016 discloses the evaluation apparatus being a generic computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim 1 recites ascertaining, via an evaluation apparatus, compensations for variations in the data from the eddy current sensor due to changes in the thickness of the metal wall using the strength of the magnetic fields as measured by the Hall sensor; … and 
ascertaining an electrical conductivity or a specific electrical resistance of the metal wall from the data from the eddy current sensor on the basis of reference data and the compensations for the variations in the data from the eddy current sensor via the evaluation apparatus.
The pending application the evaluation apparatus only ascertains an electrical conductivity or a specific electrical resistance of the metal wall from the data from the eddy current sensor on the basis of reference data (abstract and paragraph 0005. The evaluation apparatus does not perform compensation for variations in the data.
Paragraph 0027 discloses “in order to compensate for variations in the signal on account of changes in the wall thickness which are expressed in changes in the magnetization, at least one magnetic field strength sensors provided, which measures the magnetic field present in the metal close to the surface. Said magnetic field strength sensor is, for example, one or more Hall sensors. In the present case, “close to the surface” means, in particular, a distance of <10 mm from the surface” which indicates that the compensation for variations bases on the placement of the Hall sensor relative to the surface of the detected surface.
Furthermore, the specification does not disclose the electrical conductivity or a specific electrical resistance of the metal wall from the reference data and the compensations for the variations in the data.



Regarding to claim 1, Boenisch discloses a method for determining a mechanical-technological characteristic variable of ferromagnetic metal walls (abstract discloses a method for the inspection of electrically conductive components paragraph 002 discloses the detection and identification of defects and/or fatigue in the external wall of tubular components used in the oil and gas industry, such as casings, production tubing, and pipelines) comprising the steps of 
magnetizing a metal wall that is to be determined, thereby creating a first magnetic field in the metal wall and at least substantially magnetically saturating a region of the metal wall, with a magnetization apparatus which has at least one permanent magnet or solenoid (fig. 2 shows magnet 3 generating a first magnetic field applying to component under test 2); 
generating a second magnetic field via a sensor apparatus (fig. 2 shows eddy current probe 4 generating a second magnetic field) comprising a transmission coil (paragraph 0068 discloses eddy current sensor included coil 5) operating at frequencies of about 100 kHz to 500 kHz (paragraph 0030 discloses the operating frequency from 1Khz-500Khz), said second magnetic field interacting with the first magnetic field which is generated in the metal wall by the magnetization apparatus, wherein said interaction generates an eddy current in the at least substantially magnetically saturated region of the metal wall (function of the eddy sensor is generating eddy current in the surface of the component under test; Fig. 3 shows the first magnetic field interacting with the second field and paragraph 0079 discloses the magnetic field line 22 generated by magnetizer 3 and magnetic field line 23 generated by sensor 4); 
measuring the eddy current by an eddy current sensor of the sensor apparatus (eddy current sensor 5 measure measured the eddy current Hall element 6 measure the magnetic field); 
measuring a strength of the magnetic fields with a Hall sensor (paragraph 0077 discloses Hall sensors 6 for measuring magnetic field strength); 
deriving, via the evaluation apparatus, the characteristic variable of the metal wall from the electrical conductivity or the specific electrical resistance of the metal wall (paragraph [0088] discloses the characteristic of the component under test based on the changes in conductivity or grain structure); 
wherein the characteristic variable is at least one of hardness, yield strength and tensile strength (paragraph 0088 discloses to detect the change in the grain structure due to the effects of fatigue within the material which indicates the hardness or tensile strength of the material).
Even if Boenisch does not explicitly discloses ascertaining an electrical conductivity or a specific electrical resistance of the metal wall from the data from the eddy current sensor; deriving the characteristic variable of the metal wall from the conductivity or the resistance; wherein the characteristic variable is at least one of hardness, yield strength and tensile strength. 
Javier García-Martín discloses the Eddy current testing for inspecting electrically conductive materials (abstract) page 2527 discloses the Principles of Operation of Eddy Current Testing where by monitoring either the voltage or the current signal, can reveal specific information such as conductivity and chemical composition of the test piece. Page 2526 discloses the eddy current method can also be used to distinguish between pure materials and alloy compositions and to determine the hardness, page 2546 discloses the most significant result in the case of ferromagnetic materials characterization is the relationship between the electric and magnetic parameters and the hardness and the grain size. The hardness is inversely proportional to the grain size. Fig. 7 shows the Resistance as a function of mechanical stress and impedance change occurs due to variations in the electrical conductivity and the magnetic permeability of the test piece (page 2533).

Boenisch and Javier García-Martín are similar subject matter. At the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate the teaching of Javier García-Martín into Boenisch in order to provides a high level of sensitivity for material identification and for the characterization of the microstructure state (page 2558 of Javier García-Martín).
However, Boenisch Javier García-Martín does not disclose wherein a penetration depth of the eddy current in the metal wall is about 1 millimeter or less thereby avoiding influences from a thickness of the metal wall.
Inherently the penetration or skin depth is inverse proportional to the square root of frequency: 
            
                δ
                =
                
                    1
                
                /
                π
                f
                μ
                σ
            
        
Where             
                δ
            
         is the penetration depth (or skin depth),
f is the generator frequency,
μ is the permeability and
σ is the electrical conductivity. 
Or: 
            
                δ
                =
                
                    ρ
                
                /
                π
                f
                μ
                r
                μ
                o
            
        
Where 
ρ is resistivity;
μr is relative permeability;
μo is permeability of free space = 4π x 10-7.
Therefore the when the eddy current operates at 500Khz and applied to certain metal then yield a certain penetration depth.


Fig. 3 of Perkins (below) shows the penetration depth of saturate steel is about 1mm when the operating frequency range from 100 Khz- 500 Khz.
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to have the eddy current probe as taught by Boenisch under the conditions disclosed by Perkins which is suitable of user desired, in this case, different type of metal would yield different depth based on the characteristic of the metal.


    PNG
    media_image1.png
    818
    1137
    media_image1.png
    Greyscale

However, the prior art of record found as a result of the search, does not teach 
ascertaining, via an evaluation apparatus, compensations for variations in the data from the eddy current sensor due to changes in the thickness of the metal wall using the strength of the magnetic fields as measured by the Hall sensor;
ascertaining an electrical conductivity or a specific electrical resistance of the metal wall from the data from the eddy current sensor on the basis of reference data and the compensations for the variations in the data from the eddy current sensor via the evaluation apparatus.
 However, Claims 1-3, 5-12 are rejected under 35 U.S.C. 112. It is suggested to contact the Examiner for any clarification with respect the rejection.

Allowable Subject Matter
Claims 19-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 19, the prior arts of record, alone or in combination, do not disclose “measuring the eddy current by two or more eddy current sensors of the sensor apparatus, wherein each of the two or more eddy current sensors are arranged on a common sensor support and measure the eddy current at different respective frequencies within 100 kHz to 500 kHz so as to generate redundant data with respect to the eddy current; measuring a strength of the magnetic fields with a magnetic field strength sensor” including all limitations as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863